Title: To James Madison from Thomas Jefferson, 27 July 1804
From: Jefferson, Thomas
To: Madison, James



Th: J. to J. M.July 27. 04.
I inclose you Story’s oration that you may be enabled to take his measure. Be so good as to return it. I retain the letter of E. Livingston urging the validity of Baron Bastrop’s monopoly of the Indian commerce for 10. years, because I presume it may be proper to lay it before Congress. The postmaster at Washington ⟨wr⟩ites me that during our recess the post will come 3. times a week, the 3d. being extra for this particular term, to wit,


extra
permanent
permanent

leave Washington
Sunday.
Tuesday.
Thursday at
7. P.M.
arrive at Milton
Tuesday
Thursday
Saturday
6. P.M.
leave Milton
Wednesday
Friday
Sunday
4. A.M.
arrive at Washington
Thursday
Saturday
Monday
8. P.M.
Affectionate salutations.




